. ‘-                                   >- . ..
          ___                                                  ,I.
      i.                                                     2
   . -. ....-
           _; -....                                         ..
    .                                            .!   ::+     5
           OFFICEOFTHEATTORNEYOENERALOFTEXAZk
       .                      AUSTIN



                      .   .
                              ..
                                                      .   ,
__.sable L. A. Wads,   +tih 25, 1399, PGe 2   .
                                                  .